DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
200 in figure 3
220 in figure 3
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0001 needs to be updated in order to identify the relationship with application PCT/US2018/019142.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a thermal velocimeter as recited in claims 3 and 12.

Claim Objections
Claims 3, 4, 18, 19 and 20 are objected to because of the following informalities:  
Regarding claim 3, lines 1-2, the limitation “the group” appears to be amended to recite “a group” to maintain consistency with claim 12.

Claim 4 recites the limitation “the sensing element” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 18, line 1, the limitation “an injection needle” appears to be amended to recite “the needle” in order to refer to “a needle” recited in claim 15, line 6.

Claim 19 recites the limitation “the flowrate” in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation “the flowrate” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 10 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claim 6 recites the limitation “the velocity sensor” in line 3. There is insufficient antecedent basis for this limitation in the claim. Additionally, the original disclosure only describes two sensors, pressure sensor (paragraph 0019, lines 1-3 of the applicant’s original disclosure) and velocity sensor (paragraph 0017 of the applicant’s original disclosure). None of the other embodiments disclose use of three sensors in order to have claimed pressure sensor, flow sensor and velocity sensor. Furthermore, according to paragraph 0015, “velocity” and “flowrate” are used interchangeably. Therefore, examiner construes that “velocity” and “flowrate” are essentially referring to the same feature therefore, according to the original disclosure, the flow sensor and the velocity sensor appears to be same sensor. For examination purposes, examiner construes that “velocity sensor” refers to “flow sensor”. Claim 6 could overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if claim 6 is amended to clarify the claim to clearly define if the velocity sensor and the flow sensor are same or different.
Claims 7 and 8 being dependent upon claim 6 are also rejected.

Claim 10 recites the limitation “the velocity sensor” in line 2. There is insufficient antecedent basis for this limitation in the claim. Additionally, the original disclosure only describes two sensors, pressure sensor (paragraph 0019, lines 1-3 of the applicant’s original disclosure) and velocity sensor (paragraph 0017 of the applicant’s original disclosure). None of the other embodiments disclose use of three sensors in order to have claimed pressure sensor, flow sensor and velocity sensor. Furthermore, according to paragraph 0015, “velocity” and “flowrate” are used interchangeably. Therefore, examiner construes that “velocity” and “flowrate” are essentially referring to the same 

Claim 15 recites the limitation “the velocity sensor” in lines 8-9. There is insufficient antecedent basis for this limitation in the claim. Additionally, the original disclosure only describes two sensors, pressure sensor (paragraph 0019, lines 1-3 of the applicant’s original disclosure) and velocity sensor (paragraph 0017 of the applicant’s original disclosure). None of the other embodiments disclose use of three sensors in order to have claimed pressure sensor, flow sensor and velocity sensor. Furthermore, according to paragraph 0015, “velocity” and “flowrate” are used interchangeably. Therefore, examiner construes that “velocity” and “flowrate” are essentially referring to the same feature therefore, according to the original disclosure, the flow sensor and the velocity sensor appears to be same sensor. For examination purposes, examiner construes that “velocity sensor” refers to “flow sensor”. Claim 15 could overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if claim 15 is amended to clarify the claim to clearly define if the velocity sensor and the flow sensor are same or different.

Regarding claim 19, line 4, the limitation “a fluid” renders claim indefinite because claim is unclear regarding whether “a fluid” recited in line 4 is same as “fluid” recited in claim 15, line 8 or additional. For examination purposes, examiner construes “a fluid” in claim 19 as different from “fluid” recited in claim 15 because “a fluid” in claim 19 is 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for determining pressure at an injection site comprising steps of measuring a pressure substantially near one end of a calibrated tube measuring a fluid velocity at a distance from the first end of the calibrated tube; determining a pressure at the second end of the calibrated tube based on the pressure and the fluid velocity. 
The limitation of measuring a pressure, measuring a fluid velocity and determining a pressure based on the pressure and the fluid velocity, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the calibrated tube and positions on the calibrated tube (i.e. substantially near one end, at a distance from the first end, at the second end). That is, other than reciting the “calibrated tube” (and positions on the calibrated tube), nothing in the claim element precludes the step from practically being performed in the mind. For example, but for “substantially near one end of a calibrated tube”, “a distance from the first end of the calibrated tube”, “the second end of the calibrated tube” language, “measuring” and “determining” in the context of this claim encompasses the user manually thinking the steps of determining the pressure.
This judicial exception is not integrated into a practical application because the claim only recites the calibrated tube and positions on the calibrated tube. The claim do not further 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the calibrated tube (and positions on the calibrated tube) to perform the method steps of measuring the pressure and fluid velocity thereby determining the pressure amounts to no more than mere the method steps to apply the exception using a generic calibrated tube. Mere method steps to apply an exception using a generic calibrated tube cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1, 4-7, 9-11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorich et al. (US 5,213,573).
Regarding claim 1, Sorich teaches a system (figure 1) for determining pressure at an injection site (abstract, “infuses the predetermined volume of fluid into the patient at a preselected infusion pressure”, “predetermined volume of fluid is withdrawn from the patient by the pump at a preselected withdrawal pressure” indicates determining pressure at an injection site in order to perform infusion or withdrawal at a predetermined pressure), comprising: 
a calibrated tube 16 (in order to measure the fluid properties accurately using elements 34 and 49, element 16 has to be appropriately calibrated, additionally, claim do not recite the feature with respect to which tube is calibrated therefore, under broadest reasonable interpretation, element 16 can be considered as calibrated with respect to tube size, volume inside the tube etc.) having a first end (an end of element 16 that is closer/connected to element 18); 
a pressure sensor 34 (figure 2) positioned substantially near the first end (end of element 16 closer/connected to element 18, “substantially” do not define exact location therefore, position of element 34 can be construed as being positioned substantially near the end of element 16 closer/connecting to element 18); and 
a flow sensor 49 (figure 2, column 6, lines 33-38) located at a distance from the pressure sensor 34, 
wherein at least some of the fluid flowing through the calibrated tube 16 flows past the flow sensor 49.

Regarding claim 4, Sorich teaches wherein the system further comprises at least one of a pump 24 (column 5, lines 28-30) or syringe, configured such that the fluid flows 

Regarding claim 5, Sorich teaches wherein an injection needle 23 is included in the calibrated tube 16.

Regarding claim 6, Sorich teaches further comprising a processor 32 (figure 6, column 9, lines 59-65, column 6, lines 36-40, column 8, lines 12-17, “preselected infusion pressure”, “maintain a preselected pressure within IV tube 16” is construed as an injection site pressure because if the pressure is maintained in entire element 16 then an end of element 16 at injection site will have known pressure, alternatively if a pressure at which fluid is infused into the patient is preselected then that preselected infusion pressure can be construed as an injection site pressure) configured to calculate an injection site pressure based on data from the pressure sensor 34 and the velocity sensor 49.

Regarding claim 7, Sorich teaches wherein the processor 32 (column 9, lines 59-65, column 7, line 67-column 8, line 2) is further configured to control the flow of fluid through the calibrated tube based on the calculated injection site pressure.

Regarding claim 9, Sorich teaches wherein the system further comprises a disposable injection device 23 (element 23 could be disposed after use).

Regarding claim 10, Sorich teaches wherein the disposable injection device 23 is attached (attached via element 16) to the velocity sensor 49.


measuring a pressure (column 5, line 67-column 6, line 3) substantially near one end (an end of element 16 connected to element 18) of a calibrated tube 16 (in order to measure the fluid properties accurately using elements 34 and 49, element 16 has to be appropriately calibrated, additionally, claim do not recite the feature with respect to which tube is calibrated therefore, under broadest reasonable interpretation, element 16 can be considered as calibrated with respect to tube size, volume inside the tube etc.); 
measuring a fluid velocity (column 6, lines 33-38) at a distance from the first end of the calibrated tube 16; 
determining (column 5, line 67-column 6, line 13, figure 6, column 9, lines 59-65, “maintain a preselected pressure within IV tube 16” is construed as a pressure at the second end because if the pressure is maintained in entire element 16 then an end of element 16 at injection site will have known pressure) a pressure at the second end (end comprising element 23) of the calibrated tube based on the pressure and the fluid velocity (column 6, lines 33-38, signals from both flow sensor and pressure sensor are sent to processor 32 in order to determine pressure during withdrawing and infusing fluid).

Regarding claim 13, Sorich teaches wherein an injection needle 23 is included in the calibrated tube 16.

Regarding claim 14, Sorich teaches further comprising sending a signal to control fluid flow based on the determined pressure (column 7, lines 21-29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sorich et al. (US 5,213,573) in view of Hiroshi et al. (JP H0755523 A, English translation is used for referencing the specification).
Regarding claims 2 and 3, Sorich discloses the claimed invention substantially as claimed, as set forth above in claim 1. Sorich is silent regarding wherein the flow sensor comprises a nano-scale sensing element or wherein the flow sensor is selected from the group consisting of an elastic filament velocimeter and a thermal velocimeter.
However, Hiroshi teaches a design of a flow sensor 12 (figure 1a) comprising a nano-scale sensing element (figure 1a, page 3, lines 41-45, page 4, lines 16-19, 33-36, all the elements referred in cited specification portion has thickness being less than 1 micrometer, all the referenced elements in the cited specification portion can be construed as nano-scale sensing element) or wherein the flow sensor is selected from the group consisting of an elastic filament velocimeter and a thermal velocimeter (page 1, paragraph 0002-page 2, line 6, page 5, lines 1-5) for the purpose of accurately detecting a minute flow velocity of a fluid (page 1, paragraph 0002).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the flow sensor of Sorich to incorporate a nano-scale sensing element or wherein the flow sensor is selected from the group consisting of an elastic filament velocimeter and a thermal velocimeter as 

Regarding claim 12, Sorich discloses the claimed invention substantially as claimed, as set forth above in claim 11. Sorich discloses wherein the fluid velocity is measured using a sensor 49 but is silent regarding wherein the fluid velocity is measured using a sensor selected from a group consisting of an elastic filament velocimeter and a thermal velocimeter.
However, Hiroshi teaches the fluid velocity is measured using a sensor selected from a group consisting of an elastic filament velocimeter and a thermal velocimeter (page 1, paragraph 0002-page 2, line 6, page 5, lines 1-5) for the purpose of accurately detecting a minute flow velocity of a fluid (page 1, paragraph 0002).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the flow sensor of Sorich to incorporate a nano-scale sensing element or wherein the flow sensor is selected from the group consisting of an elastic filament velocimeter and a thermal velocimeter as taught by Hiroshi for the purpose of accurately detecting a minute flow velocity of a fluid (page 1, paragraph 0002).

Regarding claim 15, Sorich discloses a method for determining pressure (abstract) at an injection site (site where element 23 is inserted into), comprising the steps of: 
calibrating (although not explicitly recited in the specification, Sorich is inherently teaching the step of calibration in order to place elements 44, 34 and 49 on the element 16. Without proper positioning elements 44, 34 and 49 on the element 16, the flow volume, pressure and/or other parameter cannot be determined accurately) at least a 
causing fluid (figure 3, column 6, lines 45-56) to begin flowing past the pressure sensor 34 and the velocity sensor 49; and 
determining (column 5, line 67-column 6, line 13, figure 6, column 9, lines 59-65, “maintain a preselected pressure within IV tube 16” is construed as a pressure at the second end because if the pressure is maintained in entire element 16 then an end of element 16 at injection site will have known pressure) the pressure at the injection site based on a pressure measured by the pressure sensor and a fluid velocity measured by the velocity sensor (column 6, lines 33-38, signals from both flow sensor and pressure sensor are sent to processor 32 in order to determine pressure during withdrawing and infusing fluid).
Sorich is silent regarding a flow sensor comprising a sensing element.
However, Hiroshi teaches the flow sensor 12 comprising a sensing element (any number of elements inside element 12 can be construed as a sensing element) for the purpose of accurately detecting a minute flow velocity of a fluid (page 1, paragraph 0002).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the flow sensor of Sorich to incorporate a sensing element as taught by Hiroshi for the purpose of accurately detecting a minute flow velocity of a fluid (page 1, paragraph 0002).


However, Hiroshi teaches a design of a flow sensor 12 (figure 1a) comprising a nano-scale sensing element (figure 1a, page 3, lines 41-45, page 4, lines 16-19, 33-36, all the elements referred in cited specification portion has thickness being less than 1 micrometer, all the referenced elements in the cited specification portion can be construed as nano-scale sensing element) or wherein the flow sensor is selected from the group consisting of an elastic filament velocimeter and a thermal velocimeter (page 1, paragraph 0002-page 2, line 6, page 5, lines 1-5) for the purpose of accurately detecting a minute flow velocity of a fluid (page 1, paragraph 0002).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the flow sensor of Sorich to incorporate a nano-scale sensing element or wherein the flow sensor is selected from the group consisting of an elastic filament velocimeter and a thermal velocimeter as taught by Hiroshi for the purpose of accurately detecting a minute flow velocity of a fluid (page 1, paragraph 0002).

Regarding claim 18, Sorich discloses wherein an injection needle 23 is included in the calibrated tube 16.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorich et al. (US 5,213,573) in view of Sparks et al. (US 2004/0171983 A1).
Regarding claim 8, Sorich discloses the claimed invention substantially as claimed, as set forth above in claim 1. Sorich discloses the processor configured to stop the flow of fluid in the event of infiltration (column 7, lines 60-66) but is silent regarding 
However, Sparks teaches a design of a syringe to inject the fluid comprising if the calculated injection pressure exceeds a predetermined threshold (paragraph 0011, paragraph 0033, lines 9-15, pressure when blockage/gas bubbles is detected can be construed as being exceeding a predetermined threshold) for the purpose of protecting the patient when sensing blockage or gas bubbles (paragraph 0011).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the processor of Sorich to incorporate the processor is further configured to stop the flow of fluid if the calculated injection pressure exceeds a predetermined threshold as taught by Sparks for the purpose of protecting the patient when sensing blockage or gas bubbles (paragraph 0011).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sorich et al. (US 5,213,573) in view of Hiroshi et al. (JP H0755523 A) and further in view of Atsushi et al. (JP 2008116283 A, English translation is used for referencing the specification).
Regarding claim 19, Sorich/Hiroshi (hereinafter referred as “modified Sorich”) discloses the claimed invention substantially as claimed, as set forth above in claim 15. Modified Sorich is silent regarding wherein the calibration step comprises steps of: applying a known pressure drop over the tube; and monitoring the flowrate of a fluid with known viscosity, wherein the flowrate is in the laminar flow regime.
However, Atsushi teaches a method of calibrating flow meter comprising applying a known pressure drop over the tube (page 6, lines 15-17, changing pressure is can include increasing and decreasing pressure therefore “pressure drop” can be construed as decreasing pressure); and monitoring the flowrate of a fluid with known viscosity 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the method of modified Sorich to incorporate wherein the calibration step comprises steps of: applying a known pressure drop over the tube; and monitoring the flowrate of a fluid with known viscosity, wherein the flowrate is in the laminar flow regime as taught by Atsushi for the purpose of calculating the flow rate of the fluid accurately through the tube (abstract).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorich et al. (US 5,213,573) in view of Hiroshi et al. (JP H0755523 A) and further in view of Atsushi et al. (JP 2008116283 A, English translation is used for referencing the specification) and Joon (KR 100871287 B1).
Regarding claim 20, modified Sorich discloses the claimed invention substantially as claimed, as set forth above in claim 15. Modified Sorich is silent regarding wherein the calibration step comprises steps of: applying a known pressure drop over the tube; and monitoring the flowrate of a fluid with known viscosity, wherein the flowrate is in the laminar flow regime.
However, Atsushi teaches a method of calibrating flow meter comprising applying a known pressure drop over the tube (page 6, lines 15-17, changing pressure is can include increasing and decreasing pressure therefore “pressure drop” can be construed as decreasing pressure); and monitoring the flowrate of a fluid with known viscosity (abstract, “The flow rate of the mixed fluid expressed by an expression using … the 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the method of modified Sorich to incorporate wherein the calibration step comprises steps of: applying a known pressure drop over the tube; and monitoring the flowrate of a fluid with known viscosity, wherein the flowrate is in the laminar flow regime as taught by Atsushi for the purpose of calculating the flow rate of the fluid accurately through the tube (abstract).
Modified Sorich is further silent regarding reducing the length of the tube such that flowrate matches a predetermined value.
However, Joon teaches a method of calibration of flow meter comprising a step of reducing the length of the tube such that flowrate matches a predetermined value (page 8, lines 4-7, “the pipe length to create laminar flow”, changing the length and flow will allow the flowrate to match a certain value. This certain value is construed as a predetermined value) for the purpose of creating a laminar flow to thereby calibrate low flow rate accurately (page 8, lines 4-9).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of modified Sorich to incorporate reducing the length of the tube such that flowrate matches a predetermined value as taught by Joon for the purpose of creating a laminar flow to thereby calibrate low flow rate accurately (page 8, lines 4-9).

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR 960024292 A (inventor name not available): discloses a design of a pump device including a pump control circuit that controls the fluid delivery using an integrated pressure and flow sensor.
Ortiz et al (US 5,641,915), Ortiz (US 5,717,146): discloses a design of a device and method for determining fluid flow in a conduit using two pressure sensors.
Cho et al. (US 2004/0087895 A1): discloses a design of a closed-loop IV fluid flow control including a flow sensor comprised of two pressure sensor to determine the flow rate through the pipe.
Clark et al (US 6,813,964 B1): discloses a design of a fluid flow measurement device comprising pressure sensors to calculate the flow rate.
Irani (US 2005/0087001 A1): discloses a method of calibrating the apparatus for measuring viscosity including pumping calibration fluid with a known viscosity through the tube at known volumetric flow rate and measuring pressure drop across the tube.
Wible (US 2005/0145007 A1): discloses a design of a flow meter and a method of calibrating the flow meter by introducing the calibration gas into the tube at a repeatable mass flow and calculating the flow rate.
Laverdiere et al. (US 2008/0221822 A1): discloses a method for calibrating a flow device by allowing the fluid to pass through the pressure sensor and calculating calibration flow curve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/Primary Examiner, Art Unit 3783